Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 10/07/2022 are acknowledged and entered.  According to the Amendments to the claims, claims 1-18 were previously cancelled, claims 33-36 has /have been cancelled.  Accordingly, claims 19-32 are pending in the application.  An action on the merits for claims 19-32 are as follow.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2019 and 04/16/2021 in compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-32 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “a container” in line 4, rendering the claim indefinite because it is unclear what the relation between this “a container” and a container mentioned in line 1 are? For examination purpose, examiner interprets “a container” as “anything”.
Claim 19 recites the limitation “a liquid” in line 4, rendering the claim indefinite because it is unclear what the relation between this “a liquid” and a liquid mentioned in line 1 are? For examination purpose, examiner interprets “a liquid” as “anything”.
Claim 19 recites the limitation “an additive” in line 6, rendering the claim indefinite because it is unclear what the relation between this “an additive” and an additive mentioned in line 1 are? For examination purpose, examiner interprets “an additive” as “anything”.
Claims 19-32 recites the limitation “An apparatus” in line 1 respectively, rendering the claim indefinite because it is unclear what the relation between this “An apparatus” and An apparatus for dispensing an additive into a liquid in a container mentioned in line 1 of claim 19 are? Appropriate correction/clarification is required.
Claim 22 recites the limitation “a container opener operable to engage a cap on the container and to remove the cap” in line 1, rendering the claim indefinite because it is unclear how any container opener can remove the cap as claimed? Appropriate correction/clarification is required.
Claim 23 recites the limitation “the container opener is configured to apply a removal force to the cap” in line 1, rendering the claim indefinite because it is unclear how any container opener can apply a removal force to the cap as claimed? Appropriate correction/clarification is required.
Claim 23 recites the limitation “to remove it from the container” in line 2, rendering the claim indefinite because it is unclear what this “it” stands for? Appropriate correction/clarification is required.
Claim 24 recites the limitation “a single operation causes the application of the removal force by the container opener” in line 1, rendering the claim indefinite because it is unclear how any removal force can be created by the container opener as claimed? Appropriate correction/clarification is required.
Claim 26 recites the limitation “the apparatus is arranged to eject the cap into the bin” in line 1, rendering the claim indefinite because it is unclear how any cap can be eject into the bin by the apparatus as claimed? Appropriate correction/clarification is required.
Claim 27 recites the limitation “the apparatus is arranged to eject the cap into the bin” in line 1, rendering the claim indefinite because it is unclear how any cap can be eject into the bin by the apparatus as claimed? Appropriate correction/clarification is required.
Claims 28 and 29 recites the limitation “substantially” in line 4 and 3 respectively, rendering the claim indefinite.  The term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (MPEP 2173.05(B) III. E.).
The rest of the claims are also rejected because each claim depends on a rejected claim.  For purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-21 and 25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mobbs (EP 1489042 A1).
Regarding Independent Claim 19, Mobbs discloses an apparatus (system 10, [0025], Fig 1) for dispensing an additive into a liquid in a container (a container 12, [0026], Figs 1-2b), the apparatus comprising:
a support structure (a housing 14, [0026], Fig 1);
a container holder (a shelf 16, [0026], Fig 1) for holding a container (a drinking vessel 15, [0026], Fig 1) containing a liquid (See details in Figs 1-2b), the container holder being supported by the support structure (40 being supported by 14, Fig 1);
a capsule holder (a mechanical container loading device 40, [0031], Figs 2a-2b) for holding a capsule (a container 12, [0026], Figs 1-2b) containing an additive; and
a manipulator device (dispensing apparatus 11, [0026]) operable to manipulate the capsule to dispense the additive into the container (operate a “dispense” …when the presence of the sachet 12 is determined… controller C opens the control valve 34 for a predetermined time and/or a predetermined amount only, [0032]).
Regarding claims 20- , Mobbs further disclose:
Claim 20, wherein the manipulator device is a compression device arranged to apply a compressive force to the capsule to rupture the capsule and thereby dispense the additive (operate a “dispense” …when the presence of the sachet 12 is determined… controller C opens the control valve 34 for a predetermined time and/or a predetermined amount only, [0032]).
Claim 21, wherein the capsule holder is positioned above the container holder (40 is positioned above 16, Figs 1-2b) so that the additive is dispensed in a generally downward direction into the container (see Fig 1).
Claim 25, wherein the apparatus includes a bin (system 10 includes a moveable flap 37, [0031], Fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mobbs (EP 1489042 A1) in view of Messina (US 2008/0083301 A1).  
Regarding Claims 22-24, Mobbs discloses the invention substantially as claimed and as discussed above; except does not disclose Claims 22-24.
Mobbs further teaches Claim 22, a container opener (apparatus 10, [0016], Fig 1) operable to engage a cap on a container and to remove the cap (bottle opener and cap catcher, [0005], Figs 1-4).
Claim 23, wherein the container opener is configured to apply a removal force to the cap to remove it from the container (removable single housing bottle opener, [0005], Figs 1-4).
Claim 24, wherein the apparatus is arranged so that a single operation causes the application of the removal force by the container opener (removable single housing bottle opener, [0005], Figs 1-4).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Mobbs with Messina’s further teaching of Claim 22, wherein the apparatus includes a container opener operable to engage a cap on the container and to remove the cap prior to manipulation of the capsule by the manipulator device (the limitation “manipulation of the capsule by the manipulator device” taught by Mobbs already; clearly, any operator can “remove the cap prior to manipulation of the capsule by the manipulator device” as claimed during operation); Claim 23, wherein the container opener is configured to apply a removal force to the cap to remove it from the container; and Claim 24, wherein the apparatus is arranged so that a single operation causes the application of the removal force by the container opener and thereafter the manipulation of the capsule by the manipulator device (the limitation “the manipulation of the capsule by the manipulator device” taught by Mobbs already; clearly, any operator can offer “a single operation causes the application of the removal force by the container opener and thereafter the manipulation of the capsule by the manipulator device” as claimed during operation); because Messina teaches, in Para. [0007] that providing an excellent bottle opener with cap catcher to make bottle opener/cap catcher combinations more sanitary during operation.
Regarding Claims 26-27, Mobbs discloses the invention substantially as claimed and as discussed above; except does not disclose Claims 26-27.
Mobbs an apparatus (apparatus 10, [0016], Figs 1-4) with a bin (housing 12, [0016], Figs 1-4), and further teaches Claim 26, wherein the apparatus is arranged to eject material into the bin (housing 12 will typically be sized to be a direct replacement of most standard bottle cap catchers on standard bottle coolers, [0017]). Claim 27, wherein the apparatus is arranged to eject the cap into the bin (housing 12 will typically be sized to be a direct replacement of most standard bottle cap catchers on standard bottle coolers, [0017]) following removal from a container (commercial bottle coolers, [0017]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Mobbs with Messina’s further teaching of Claim 26, wherein the apparatus is arranged to eject the capsule (the limitation “the capsule” taught by Mobbs already) into the bin following dispensing of the additive from the capsule into the container (“the additive from the capsule into the container” taught by Mobbs already; clearly, any operator can “eject the capsule into the bin following dispensing of the additive from the capsule into the container” as claimed during operation). Claim 27, wherein the apparatus is arranged to eject the cap into the bin following removal from the container; because Messina teaches, in Para. [0007] that providing an excellent bottle opener with cap catcher to make bottle opener/cap catcher combinations more sanitary during operation. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112(b) Rejection.  The prior art of record by itself or in combination does not disclose the limitations under Claim 28: wherein the container holder is rotatably mounted on the support structure for movement between a first position in which the container is disposed at an angle to the vertical and a second position in which the container is disposed in a substantially vertical upright position; and there is no motivation found to modify the prior art to obtain the claimed limitations. With respect to Claims 30-32, the dependency on Claim 28 makes Claims 30-32 allowable.
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112(b) Rejection.  The prior art of record by itself or in combination does not disclose the limitations under Claim 29: wherein the container holder is rotatably mounted on the support structure for movement between a first position in which the container is disposed in a substantially vertical upright position and a second position in which the container is disposed at an angle to the vertical; and there is no motivation found to modify the prior art to obtain the claimed limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761